In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                             _________________

                              NO. 09-18-00416-CV
                             _________________

                        ELLOYD JOHNSON, Appellant

                                        V.

                    MATT GOSS AND J. BELL, Appellees
________________________________________________________________________

                    On Appeal from the 411th District Court
                             Polk County, Texas
                         Trial Cause No. CIV32131
________________________________________________________________________

                          MEMORANDUM OPINION

      Elloyd Johnson, an inmate confined in the Texas Department of Criminal

Justice who is appearing pro se and in forma pauperis, appealed the trial court’s

order dismissing Johnson’s lawsuit as frivolous. On November 26, 2018, we notified

Johnson that an inmate who files a statement of inability to afford payment of court

costs must also file a declaration of previous filings that contains the information

required by section 14.004 of the Civil Practice and Remedies Code. See Tex. Civ.
                                         1
Prac. & Rem. Code Ann. § 14.004 (West 2017). On January 9, 2019, we notified

Johnson that he had failed to comply with previous notices from the Clerk of the

Court requiring that he provide a declaration of previous filings, and further notified

Johnson that the appeal would be dismissed without further notice unless he

provided the information required by the statute. See id. Johnson filed a response in

which he noted that the information was of questionable importance in his appeal.

      An inmate who files an action in an appellate court and declares an inability

to pay costs must file a separate affidavit or declaration identifying prior actions filed

pro se. McLean v. Livingston, 486 S.W.3d 561, 562 (Tex. 2016). An inmate must be

afforded an opportunity to amend his appellate filings to cure filing defects under

the inmate litigation statute. Id. at 565. Johnson failed to comply with the statute

after being given an opportunity to cure the defect. Johnson failed to comply with a

notice from the Clerk of the Court requiring action within a specified time. See Tex.

R. App. P. 42.3(c). Accordingly, the appeal is dismissed.

      APPEAL DISMISSED.



                                                ________________________________
                                                       LEANNE JOHNSON
                                                             Justice



                                            2
Submitted on February 6, 2019
Opinion Delivered February 7, 2019

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                       3